DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
With respect to the reference characters, these are only included in the “Parts Listing”, with the exception of part numbers 303, 305, 309, 403, 405, and 407., which are only described for what they combine to make, rather than what each part number is individually. Every reference character should be described in the detailed description of the specification, separate from a simple parts listing.
Specification
The detailed description of the specification does not include any of the reference characters from the drawings. While the “Parts Listing” includes the reference characters, each of the reference characters should be described separate from any parts listing, if such a listing is included.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a first endcap and a second endcap engage the first end and the second end of the piezoelectric tube and the resonator; a metallic disk is connected to one of the endcaps near the first end of the piezoelectric tube; whereby by applying an alternating voltage across electrodes of the piezoelectric tube, the piezoelectric tube is excited into a resonant vibration when frequency of excitation equals to half wavelength resonant frequency of the piezoelectric tube's length and vibrates in synchronism and is communicated to the metallic disk to atomize the liquid” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “the horn is dimensioned to be a half wavelength resonator; the horn is folded and located alongside the piezoelectric transducer tubular body; a metallic disk is connected to the horn near the first end of the piezoelectric transducer tubular body; whereby by applying an alternating voltage from a battery across the connected electrodes of the piezoelectric transducer tubular body, the piezoelectric transducer tubular body is excited into a resonant vibration when frequency of excitation equals to half wavelength resonant frequency of the piezoelectric transducer tubular body's length and vibrates in synchronism and is communicated to the metallic disk to atomize the liquid” in combination with the remaining elements of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae et al. (US 2006/0244347) and Monahan (US 5199004) disclose tubular piezoelectric devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837